ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_03_EN.txt. 58

DISSENTING OPINION OF PRESIDENT McNAIR

I have voted in favour of the first finding of the Court, namely,
“that it is without jurisdiction to decide on the merits of the
Ambatielos claim’, though I go further than that and consider
that the Court has no jurisdiction at all in this case. I regret
that I am not able to concur in the second finding of the Court.

The question before the Court is whether or not the Court has
jurisdiction to deal with a certain claim made upon the United
Kingdom by the Hellenic Government on behalf of one of its
nationals, M. Ambatielos. The United Kingdom Government has
accepted the compulsory jurisdiction of this Court by making
the Declaration specified in Article 36 of the Court’s Statute,
but the Hellenic Government has not done so, with the result
that the Court is not invested with compulsory jurisdiction under
this Article. The Hellenic Government, however, claims that
Article 29 of the Anglo-Greek Commercial Treaty of 1926, coupled
with Article 37 of the Statute of the Court which substituted
this Court for the Permanent Court of International Justice,
confers compulsory jurisdiction in this case.

Article 29 of the Treaty above mentioned is as follows :

“The two Contracting Parties agree in principle that any dispute
that may arise between them as to the proper interpretation or
application of any of the provisions of the present Treaty shall,
at the request of either Party, be referred to arbitration.

The court of arbitration to which disputes shall be referred
shall be the Permanent Court of International Justice at The Hague,
unless in any particular case the two Contracting Parties agree
otherwise.”

The Treaty is accompanied by the following Declaration :

“It is well understood that the Treaty of Commerce and Navi-
gation between Great Britain and Greece of to-day’s date does
not prejudice claims on behalf of private persons based on the
provisions of the Anglo-Greek Commercial Treaty of 1886, and
that any differences which may arise between our two Govern-
ments as to the validity of such claims shall, at the request of
either Government, be referred to arbitration in accordance with
the provisions of the Protocol of November roth, 1886, annexed
to the said Treaty.”

37
59 DISSENTING OPINION OF PRESIDENT MCNAIR

The claim is said to be based upon an Anglo-Greek Commercial
Treaty of 1886 and thus to fall within the scope of this Declaration.

Both in the British Treaty Series, 1927, and in the League of
Nations Treaty Series, Vol. LXI, p. 16, the title is “Treaty of
Commerce and Navigation between the United Kingdom and
Greece and accompanying Declaration signed at London, July 16th,
1926.” The Treaty is followed by a Schedule and, below the
Schedule, by the Declaration quoted above. The Schedule is
specifically incorporated in the Treaty by Article 8 of the Treaty
which contains the following sentence :

“The articles enumerated in the schedule to this Treaty, produced
or manufactured in Great Britain and Northern Ireland, shall
not on importation into Greece be subjected to higher duties than
those specified in the schedule.”

There is no such specific incorporation of the Declaration in the
Treaty.
The Treaty ends as follows :

“In the event of doubt hereafter arising as to the proper inter-
pretation of the English or Greek text, the English text shall be
considered authoritative.

In witness whereof the respective plenipotentiaries have signed
the present Treaty and have affixed thereto their seals.

Done in duplicate at London in the English and Greek Janguages
this 16th day of July 1926.

AUSTEN CHAMBERLAIN.

D. CACLAMANOS.
A. Vouros.”

The accompanying Declaration ends as follows :

“Done at London the 16th July, 1926.

AUSTEN CHAMBERLAIN
D. CACLAMANOS.
A. Vouros.”

The Schedule, for obvious reasons, contains no date and no sig-
natures.

*
* *

Three questions arise in regard to ratification.

(a) Article 32 of the Treaty of 1926 provides that ‘‘The present
Treaty shall be ratified...” There is no corresponding provision
in the accompanying Declaration. In fact, what appears to have
happened is that a printed text of the Treaty, Schedule and
accompanying Declaration was sandwiched into the middle of
the traditional standard printed form of the United Kingdom

38
60 DISSENTING OPINION OF PRESIDENT MCNAIR

Instrument of Ratification (for a copy see Satow, Guide to Diblo-
matic Practice, 3rd ed., pp. 408, 409), that is to say, between
the formal introductory part and the formal concluding part,
and then the Instrument was tied up with mbbon, dated, sealed,
and exchanged for the Greek Instrument of Ratification.

There has been some controversy on the question whether or
not the Declaration was also ratified by the United Kingdom,
though, according to the practice of the United Kingdom, the
Declaration did not require ratification, and the United Kingdom
Government does not contend that the Declaration is not binding
upon it. It appears that owing to the destruction of the Greek
archives during the recent war, the United Kingdom Instrument
of Ratification could not be found in Athens. The explanation
given to the Court by the United Kingdom Agent is as follows:

“TI have, however, found in the Foreign Office records a copy
of the United Kingdom’s instrument of ratification, which was
printed, and from this it appears that the United Kingdom did
not ratify the Declaration. A certified photostat copy of this
document is enclosed herewith. It is true that the Declaration
is printed on the back of the copy of the Treaty contained in
the ratification, but this is only because the printed edition of
the Treaty prepared for signature (which had the Declaration
printed on the back) was also used, as is customary, for the instru-
ment of ratification, and it should not be inferred that the ratih-
cation was intended to cover the Declaration as well as the Treaty.”

Nevertheless, I consider that the fact that the United Kingdom
Government handed to the Hellenic Government, by way of
exchange, an Instrument of Ratification duly sealed and embodying
the text of the Treaty, the Schedule and the accompanying Declara-
tion, makes it necessary to hold that the Declaration was ratified
at the same time, and by the same instrument, as the Treaty
with its Schedule.

(b) There arises a different question, namely, whether a global
ratification has the effect of making ali the documents comprised
in it parts of the Treaty which was the main subject-matter of
the ratification, unless they would be so incorporated by virtue
of the intention of the Parties, express or implied. My answer to
this question is in the negative. The question whether documents
accompanying a treaty—by whatever name they may be called,
Declarations, Protocols, Additional Articles, Exchanges of Letters,
etc.—are incorporated in the treaty or not, depends upon the
intention of the contracting Parties. The intention to incorporate
such a document in a treaty is frequently evidenced expressly
by a written stipulation to the effect that it shall form an integral
part of the treaty; or, alternatively, it may be implied from the
juridical nature of the document and its relation to the treaty.

39
61 DISSENTING OPINION OF PRESIDENT MCNAIR

Of an express stipulation there are countless illustrations, old
and recent ; for instance, in the Jay Treaty of 1794 between the
United States of America and Great Britain (Miller, Treaties of
the United States of America, Vol. 2, p. 272), where President
Washington did ‘‘hereby declare that the said Treaty, and the
said Additional Article form together one Instrument and are a
Treaty between the United States of America and His Britannic
Majesty”; or the Greco-Italian Commercial Convention of
24th November, 1926 (League of Nations Treaty Series, Vol. 63,
No. 1480), where one of the two accompanying Declarations is
expressed to be an integral part of the Treaty, while the other
(which, incidentally, bears some resemblance to the Declaration
of 1926 now under consideration) contains no such term; or,
again, Article 92 of the Charter of the United Nations, which
states that the “annexed Statute” of this Court “forms an integral
part of the present Charter”. (Notice, incidentally, ‘‘the present
Charter”, not-‘‘the Charter of the United Nations signed at San
Francisco the 26th dav of June, 1945’’.) I shall deal later with
the question whether the incorporation of the Declaration in the
Treaty of 1926 can be implied.

(c) It is also suggested that it must be inferred from the
expression ‘‘which treaty is, word for word, as follows”, occurring
in the United Kingdom’s Instrument of Ratification, that all the
documents (Treaty, Schedule and Declaration) which follow these
words must be regarded as forming one treaty. If the history of
this phrase is examined, I do not consider that it can sustain
this argument. Either in this form or in some such phrase as
“duquel la teneur de mot à mot s'ensuit”, in Latin, French,
English or German, this traditional formula has been in use in
treaties and other public documents for at least 600 years. (See,
for instance, Dumont, Corps universel diplomatique du Droit des
Gens et Recueil des Traités, Vol. 2, pp. 22-26, where the formula.
occurs in two Acts of Cession and Renunciation between the
King of France and the King of England dated 1360, “de quelles
Lettres la teneur de mot à mot s’ensuit’’, or “de mot en mot’,
and many similar illustrations throughout the volumes of Dumont ;
see also a Russian Instrument of Ratification of 1739 in Mervyn
Jones, Full Powers and Ratification, p. 167, ‘‘desquels la teneur
suit, transcrite de mot à mot’; and President Washington’s
ratification of the Jay Treaty of 1794, “‘which Treaty is word
for word as follows; to wit’, in U.S. Senate Document No. 26
of 1919, “Ratification of Treaties, Methods and Procedure, etc.”.
p. 49.) The formal parts of treaties, and the documents connected
with the making of treaties, such as Full Powers, Instruments
of Ratification, Procés-verbaux of Exchange of Ratifications, etc.,

40
62 DISSENTING OPINION OF PRESIDENT MCNAIR

contain many expressions of an archaic and purely routine
character, and I do not find it possible to infer from the expression
“which treaty is, word for word, as follows” the intention of the
Contracting Parties to incorporate all the documents which follow
into the treaty ; that is, I do not think that Article 36 (1) of the
Statute of this Court envisages as one of the bases of its jurisdiction
so slender a consensual foundation as is afforded by the use of
one of these venerable and routine formulas. The corresponding
expression in the Greek Instrument of Ratification is ‘‘the texts
of which follow”

*
* *

Too much importance must not be attached to consistency in
language, but it must be noted that Articles 8, 14, 19, 21, 25,
29, 30 and 32 of the Treaty of 1926, when referring to that Treaty,
use the expression ‘‘the present Treaty” or “this Treaty’, whereas
the accompanying Declaration refers to it as ‘‘the Treaty of
Commerce and Navigation between Great Britain and Greece of
to-day’s date”, just as later on it refers to the Anglo-Greek Com-
mercial Treaty of 1886. This language suggests to my mind that
the signatories of the Declaration did not regard it as a part of
the Treaty of 1926. If they had done so, they would have found
it shorter, more natural and more consistent with the language
of that Treaty itself to use the expression ‘‘the present Treaty”
or “this Treaty” ; moreover, it is unlikely that they would have
lapsed into the first person and used the expression “our two
Governments’, which is more appropriate to an exchange of
assurances by Ministers on behalf of their respective Governments
than to a treaty.

*
* *

I shall now turn from questions of form and language to examine
the juridical nature of the Declaration and its relation to the
Treaty.

The genesis of the Declaration must be noted. It is not necessary
for the Court, nor open to it at this stage, to construe the Decla-
ration for the purpose of forming an opinion on the question
whether or not the Ambatielos claim falls within it. It is, however,
both permissible and necessary to examine the question why, and
how, the Declaration came into being. It must be remembered
that, until a date in 1926 about to be mentioned, the commercial
relations between Greece and the United Kingdom were governed
by the Anglo-Greek Commercial Treaty of 1886. This Treaty was
denounced by the Hellenic Government in 1919, no doubt with

41
63 DISSENTING OPINION OF PRESIDENT MCNAIR

the intention that it should be replaced by a treaty more appro-
priate to modern conditions. The operation of the denunciation
was suspended from time to time, and it did not actually take
effect until the 28th July, 1926. Attached to the ‘Observations
and Submissions of the Hellenic Government on the Objection
to the Jurisdiction”’ is the following letter from Mr. Miles Lampson
(as he then was) of the United Kingdom Foreign Office :

“Foreign Office.

22nd June, 1926.
The Greek Minister.

Sir,

Before proceeding to the signature of the commercial treaty
between Greece and this country, I would ask for an assurance
that the conclusion of the treaty will not be regarded by your
Government as prejudicing the claims of British subjects for
compensation or relief on the ground that the recent Greek loan
is contrary to Article 13 of the Anglo-Greek Commercial Treaty
of 1886, and for a further assurance that in the event of any
difference of opinion between our two Governments with reference
to the validity of these claims, the matter shall, at the request
of either Government, be referred to arbitration in accordance
with the provisions of the Protocol of November roth, 1886,
annexed to the said Treaty.

M. Lampson,
For the Secretary of State.”

Upon receipt of this letter, the Hellenic Government, in order
to generalize the reference to claims arising under the Treaty of
1886 and to make the proposed assurance reciprocal, submitted
a draft Declaration, the terms of which are to be found in para-
graph 13 of the Counter-Memorial of the United Kingdom dated
4th February, 1952. The United Kingdom Government, in reply,
proposed the form of Declaration which was in fact adopted.
The Declaration is evidently an elliptical document and seems to
be due to the desire of both Parties that the expiry of the Treaty
of 1886, then imminent, should not adversely affect claims “‘based”’
upon it, and the procedure of arbitration provided therein for
them. I do not see how the provisions of the Treaty of 1926 could
prejudice claims ‘‘based’’ on the Treaty of 1886 because, in my
opinion, such claims acquire an existence independent of the
treaty whose breach gave rise to them. Neither the expiry of the
Treaty of 1886, nor the entry into force of the Treaty of 1926,
could affect the survival and validity of claims “‘based’”’ on a
breach of the Treaty of 1886 which had already occurred. In
other words, I consider that the first sentence of the Declaration
was, however prudent, strictly speaking unnecessary and was

42
64 DISSENTING OPINION OF PRESIDENT MCNAIR

inserted ex abundanti cautela. On the other hand, the second
sentence of the Declaration, that is, the sentence dealing with
the arbitral procedure, was necessary to preserve that procedure,
because it would otherwise lapse upon the expiry of the Treaty
of 1886. What made the first sentence of the Declaration prudent,
and the second sentence of the Declaration necessary, was not
the Treatv of 1926 but the imminent expiry of the Treaty of
1886, which took effect on 28th July, 1926, by reason of its denun-
ciation by the Hellenic Government. The Declaration does not
touch or concern anything contained in the Treatv of 1926 but
regulates something external and collateral to it.

*
* *

There dre two other factors which support the conclusion that
the Declaration is not part of the Treaty of 1926: first, the
difference between the Treaty and the Declaration as to the
respective periods of their duration, and, secondly, the difference
in their respective provisions for the settlement of disputes. The
effect of Article 32 of the Treaty of 1926 is that the Treaty was
intended to last for at least three years from the date of its coming
into force and thereafter would remain in force until the expiration
of one year’s notice given by either Party to the other. Thus it
was capable of expiring at the end of three years from the date
of its coming into force. On the other hand, no date is fixed for
the expiry of the duration of the Declaration, and it would have
been highly inconvenient and contrary to the intentions of the
Parties that the arbitral procedure expressly maintained by the
Declaration should fall to the ground at the same moment as the
Treaty of 1926. This was an additional reason for making the
Declaration a separate document and not making it a provision
of the Treaty.

Moreover, it is necessary to note that the Declaration contains
its own machinery for the settlement of disputes between the
two Governments as to the validity of claims arising under the
Treaty of 1886, namely, the arbitral procedure provided by the
Protocol of November 1oth, 1886, annexed to that Treaty. The
fact that the Parties maintained this special machinery for dealing
with these claims makes it difficult to believe that the general
machinery of Article 29 of the Treaty of 1926 was intended to
apply to any dispute concerning such a claim.

*
* *

The conclusion that I reach is that the Declaration is precisely
what it is said to be in the League of Nations Treaty Series, Vol.

43
65 DISSENTING OPINION OF PRESIDENT MCNAIR

LXI, p. 16, namely, an ‘‘accompanying Declaration”, and that
it is not among the ‘provisions of the present Treaty” within
the meaning of Article 29. It is a collateral and contemporaneous
agreement between the Parties, entered into because one of them,
at any rate, was not prepared to sign the new Treaty, and to
contemplate the expiry of the old Treaty of 1886 on the 28th July,
1926, without having previously made sure that claims based on
the old Treaty would survive these events and, what is more
important, that the arbitral procedure provided in the old
Treaty for dealing with these claims should also survive with
them. But even if the provisions of the Declaration are among
the provisions of the Treaty of 1926, in my opinion the existence
of the special machinery for dealing with disputes contained in
the Declaration excludes the application of the general provisions
of Article 29 of that Treaty.

For these reasons, the Court has, in my opinion, no jurisdiction
at all in this case.

(Signed) ARNOLD D. MCNAIR.
